Exhibit 10.54

BLUE COAT SYSTEMS, INC.

PACKETEER, INC.

1999 STOCK INCENTIVE PLAN

(AS ASSUMED BY BLUE COAT SYSTEMS, INC. ON JUNE 6, 2008)

RESTRICTED STOCK AGREEMENT

(US EMPLOYEES)

 

Grant    On the terms and conditions set forth in the Notice of Restricted Stock
Award and this Restricted Stock Agreement (“Agreement”), the Company hereby
grants to you the number of Shares set forth in the Notice of Restricted Stock
Award. Terms not defined in this Agreement shall have the meaning set forth in
the Packeteer 1999 Stock Incentive Plan, as amended and restated on December 12,
2007, incorporated herein by reference. Payment for Shares    No payment is
required for the Shares that you are receiving, except for satisfying any
withholding taxes that may be due as a result of the grant of this award, the
vesting of the Shares or the transfer of the Shares. Vesting    The Shares will
vest and become non-forfeitable, as shown in the Notice of Restricted Stock
Award. No additional Shares vest after your service as an Employee or consultant
of the Company or a parent, subsidiary or affiliate of the Company (“Service”)
has terminated for any reason. Corporate Transaction    In the event of a
Corporate Transaction, then the vesting of the Shares will not automatically
accelerate unless this award is, in connection with the Corporate Transaction,
not to be assumed by the successor corporation (or its parent) or to be replaced
with a comparable award for shares of the capital stock of the successor
corporation (or its parent). The determination of award comparability will be
made by the Primary Committee, and its determination will be final, binding and
conclusive. Involuntary Termination After a Corporate Transaction   

If in connection with a Corporate Transaction the award is assumed by the
successor corporation (or its parent) and you experience an Involuntary
Termination within eighteen months following such Corporate Transaction, the
vesting of the Shares will automatically accelerate so that this award will,
immediately before the effective date of the Involuntary Termination, become
fully vested for all of the Shares at the time subject to this award.

 

Involuntary Termination shall have the meaning set forth in the Plan.



--------------------------------------------------------------------------------

Forfeiture    If your Service terminates for any reason, then this award will
automatically terminate (and the Shares shall be forfeited) with respect to any
Shares that (a) have not vested before your termination date and (b) do not vest
as a result of the termination. You will receive no payment for any Shares that
are forfeited under this Agreement. The Company determines when your Service
terminates for this purpose. Leaves of Absence and Part-Time Work   

For purposes of this award, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Company in writing and if continued crediting of Service is
required by applicable law, the Company’s leave of absence policy or the terms
of your leave. But your Service terminates when the approved leave ends, unless
you immediately return to active work.

 

If you go on a leave of absence, then the vesting schedule specified in the
Notice of Restricted Stock Award may be adjusted in accordance with the
Company’s leave of absence policy or the terms of your leave.

Stock Certificates    The certificates for Shares that have not vested may be
held in escrow by the Company. Restrictions on Delivery    The Company reserves
the right to restrict, in whole or in part, the delivery of vested shares
pursuant to your award prior to the satisfaction of all legal requirements
relating to the issuance of such shares, to their registration, qualification or
listing or to an exemption from registration, qualification or listing. Voting
Rights    You may vote your Shares even before they vest until or unless such
Shares are forfeited. Withholding Taxes    No stock certificates will be
released to you unless you have made arrangements, acceptable to the Company, to
pay any and all withholding taxes that may be due as a result of (a) the grant
of this award, (b) the vesting of the Shares or (c) the transfer of the Shares
to you. With the Company’s consent, these arrangements may include
(i) withholding Shares of Company stock granted hereunder with a Fair Market
Value equal to or less than the minimum amount of taxes the Company is required
to withhold, (ii) surrendering shares that you previously acquired or (iii) the
payment of withholding taxes from the proceeds of the sale of Shares through a
Company-approved broker. The Fair Market Value of the shares you surrender,
determined as of the date taxes otherwise would have been withheld in cash, will
be applied as a credit against the withholding taxes. The Company reserves the
right to withhold Shares pursuant to clause (i) or to withhold from any other
amounts due to you from the Company if you have not satisfied your tax
withholding obligations.

 

2



--------------------------------------------------------------------------------

Restrictions on Resale    Unvested Shares may not be transferred by you, and the
Company may take such action as it deems appropriate to enforce the foregoing.
You agree not to sell any vested shares when applicable laws, Company policies
or an agreement between the Company and its underwriters prohibit a sale. This
restriction will apply during your Service and for such period of time after the
termination of your Service as the Company may specify. No Retention Rights   
None of the Notice of Restricted Stock Award, this Agreement, or your award
gives you the right to be retained by the Company or a parent, subsidiary or
affiliate of the Company in any capacity. The Company and any parent, subsidiary
or affiliate of the Company reserve the right to terminate your Service at any
time, with or without cause. Adjustments    In the event of a stock split, a
stock dividend or a similar change in Company stock, the number of Shares that
have not been transferred to you and remain subject to this award may be
adjusted pursuant to the Plan. Applicable Law    This Agreement will be
interpreted and enforced under the laws of the State of Delaware (without regard
to their choice-of-law provisions). The Plan and Other Agreements   

The text of the Plan is incorporated in this Agreement by reference. A copy of
the Plan is available on the Company’s intranet or by request to the Company’s
Finance Department.

 

This Agreement, together with the Notice of Restricted Stock Award and the Plan,
constitute the entire understanding between you and the Company regarding this
award. Any prior agreements, commitments or negotiations concerning this award
are superseded. This Agreement may be amended only by another written agreement
between the parties.

By your electronic signature, you agree to all of the terms and conditions
described above and in the Packeteer, Inc. 1999 Stock Incentive Plan.

 

3